Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6-7, 9-15, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury in view of Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine. 
	AU200920113 to Gransbury describes a modified roof runoff downspout equipped with a filter.  The filter is a sieve-type physical debris-separating device and does not comprise heavy metal-adsorbing media.

	It was known to treat heavy metal-laden water contaminated with Cu, Zn, Pb, and Cd, by flowing the water through a gravity-fed column packed with coral fossil limestone ground to a suitable grain size.  USP 3890225 to Kajiyama (Abstract and Fig. 4).

    PNG
    media_image1.png
    489
    394
    media_image1.png
    Greyscale

	USP 20090101555 to Scarpine shows it was known to decontaminate acidic ground level runoff having dissolved heavy metals by passing the contaminated water through a pH-increasing bed of calcium carbonate which decreases the solubility of the heavy metals thereby effecting the precipitation and removal of the heavy metals from the water [0025].
	It would have been obvious to have provided Gransbury’s first/inner pipe with a bed of ground or granular calcium carbonate-based treatment media to effect removal of heavy metals therefrom because it was known that roof runoff contains deleterious heavy metals, as shown by Mason, and because Kajiyama suggests flowing the roof runoff through a porous bed of calcium carbonate-based media, especially because a 
	Per claims 6-7, insofar as particle size is a known result-effective parameter in flow through porous beds, and particle surface area is a known result-effective parameter in adsorption technology, it would have been obvious to have optimized the particle size of the treatment media.
	Per claims 13-14, insofar as one would have expected removal of more heavy metals given a longer bed or longer residence time in the bed, it would have been obvious to have designed the bed dimensions to achieve any desired degree of heavy metal contaminant removal, e.g., 50% removal, 90% removal, 95% removal, etc. 
	Per claim 15, Granbury’s sieve filter media reads on a foreign body, e.g., leaf or twig, trap.
As noted by Scarpine [0025], the calcium carbonate based media is itself a pH-adjusting material.
Per claim 24, the Gransbury device was installable, so presumably it is removable and replaceable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury, Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine, as applied to claim 4 above, further in view of USP 6264841 to Tudor.
	Per claim 5, Tudor suggests use of mussel shells (col 6 line 27).


Claims 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over AU200920113 to Gransbury,Mason, USP 3890225 to Kajiyama and USP 20090101555 to Scarpine, as applied to claim 1 above, further in view of USP 20200223716 to Chang.
It was known that hydraulic residence time is an important design parameter for designing packed beds of porous media.  As such, given that saturated hydraulic conductivity SHC is a known parameter affecting HRT, as shown, for example, by Chang [0144], it would have been obvious to have selected media having optimized SHC consistent with the column dimensions and flow characteristics of the Granbury device as modified above.

Objection to Claims Note Rejected over Prior Art 
	Objection is made to claims 19 and 21 for dependence on a rejected base claim, but would be allowable if presented in independent form.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152